The following opinion was filed June 20, 1932:
Fairchild, J.
The owner of the mortgage by executing the writings referred to in the statement of facts manifested a clear intention to divest her estate of this property and to forgive or make a present of the debt evidenced thereby to her husband. To constitute a valid gift causa mortis three things are required: first, it must be made with a view to the donor’s death from present illness or from an external and *280apprehended peril; second, the donor must die of that ailment or peril; third, there must be a delivery. Henschel v. Maurer, 69 Wis. 576, 34 N. W. 926; Hudson v. First Trust Co. 200 Wis. 220, 228 N. W. 121; Grymes v. Hone, 49 N. Y. 17, 10 Am. Rep. 313; Raymond v. Sellick, 10 Conn. 480, 485; Dole v. Lincoln, 31 Me. 422; 2 Kent’s Comm. 444. Under the title of “Apprehension of death in gifts mortis causa,” in the Columbia Law Review for April, 1932, is a discussion of this question with citation of authorities. The writer there says:
“A gift inter vivos must pass title immediately, irrevocably, and without reference to the future. Consequently the reservation of a life interest, it seems, or of a power of revocation, by the donor, or any attempt to postpone the transfer of title to the contingency of death, invalidates the whole transaction. These things may be done only through the use of a trust device, unless the transaction is mortis causa — based on death as a consideration. A right to revoke the gift until the very instant of death and the postponement of full transfer of title until such right of revocation ends, are inherent elements of a donatio mortis causa.”
A gift causa mortis creates a result differing from that which would be accomplished by an absolute gift or that which could be brought about under a last will and testament. The fact that the subject of the gift constituted almost the entire estate of the donor does not affect its validity. If the nature of the property is such that it is susceptible of being the subject of a gift, the fact that it was an obligation of the donee himself will not alter or modify the donor’s power to give. She could forgive a debt due from him to her. Brunn v. Schuett, 59 Wis. 260, 18 N. W. 260. By the writings and the other evidence offered there is established a clear intent to give and an accomplished execution of the gift, including an acceptance by the donee. The whole matter was carried on by the donor in contemplation of the near approach of *281death and was intended to have a complete and absolute effect only after her death. The title to the debt under these proceedings passed from the donor subject only to the right to revoke and the possible claims of creditors. 12 Ruling Case Law, p. 968.
The respondent asks consideration of the proposition that the appellant here is estopped to deny that the mortgage debt is part of the estate for the payment of expenses of administration and bases the request on the facts which show that he was nominated as executor of the will, accepted the trust, offered the will for probate, and that when he sought to sustain the will as valid he performed the duties of his office and had for that purpose the right to incur expenses on behalf of the estate, that his appointment related back to the testatrix, and that the expenses are a lien upon the note and mortgage. Under a gift causa mortis the donee claims directly from the donor in her lifetime and not from the donor’s executor or other personal representative. While a gift causa mortis may not be sustained to the prejudice of just claims of creditors, the executor has no claim whatever upon the property for the ordinary purposes of administration or the claims of any distributees under the will. See note 7 L. R. A. 439; Gaunt v. Tucker, 18 Ala. 27; Marshall v. Berry, 13 Allen (Mass.) 43, 46. When a gift is fully confirmed by the donor’s death, the title acquired through the gift causa mortis becomes absolute, and the donee is entitled to the property subject only to such debts of existing creditors for whom no other provision is made; and in the absence of responsibility for legal and unsatisfied debts against the decedent during her lifetime, there is no occasion for the executor to commence proceedings involving the property covered by the gift. The note and mortgage here involved were not the property of the estate, not under the control of the executor, and his complaint, therefore, is not well founded.
*282By the Court. — Judgment reversed, with directions to enter judgment in favor of the appellant dismissing the complaint.
Owen and Fritz, JJ., dissent.